Response by
Judge Cofer;
By the terms of the contract appellant was to pay $500 for 200 acres of land in four equal annual installments, with interest payable annually. According to the case of Talliaferro’s Ex’rs v. King’s Ad’rs and Heirs, 9 Dana 331, each installment of interest should bear interest from the time when it was stipulated to be paid, so long as it remains unpaid.
. The contract only provides, however, for the payment of interest until maturity. In other words, there is no stipulation in it to pay interest until the principal is paid, and consequently there is. no agreement to pay interest annually on any part of the debt after such part became due, and we have decided that after the maturity of an obligation to pay money it will only bear legal interest unless there is an express agreement. The rate stipulated to be paid up to that time shall continue until the debt is paid. Rilling v. Thompson, 12 Bush 310, and for like reasons, when a contract, such as in this case, or in Talliaferro’s Ex’rs v. King’s Adm’rs and Heirs, matures as to the whole or any part of the debt the portion due ceases to bear interest under the contract, and every running interest at the legal rate can be recovered. True, no such distinction ■ is taken in the Talliaferro case, but there is nothing which necessarily excludes it, and as it is established by the subsequent case, there is no reason why it should not be made here.
January 25, 1845, the end of one year from the date of the contract, there was due thereon $155, $125 of the principal debt, and $30 for one year’s interest on the whole debt; January 25, 1846, there was due $1499 January 25, 1847, $143, and January 25, 1849, $131. Each of these sums should bear interest from the day when it fell due until paid, or interest may be calculated up to the date of the payment, and judgment be rendered for the whole sum of principal and interest to bear interest from that time until paid.

C. H.'Lee, W. W. Trimble, for appellant.


Stevenson & O’Hara, for appellee.

The appellant testified in his deposition given in October, 1875, that he had been in possession of the “slip” for twenty-three years, which would make the time of his entering into possession October, 1852. He should therefore be charged with interest on the price agreed to be paid for that parcel ($2.50 per acre) from that time.
To the extent indicated iherein the opinion is modified, and as to all other matters the petitions are overruled.